Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Response to Applicant Argument
	Applicant argues that there is a single structural similarity and a common property.  This argument is not found to be persuasive for at least the following reasons.  The structure depicted as (I) having two fused rings with at least one nitrogen is at best one half of the structure of the total molecule.  When the different values of R1 are considered there are cases R1 is larger than (I) and could be considered the core.  The combination of (I) with different R1 structures are considered the core.  With respect to the common property the BET inhibitors cited only contain the R1 option containing ring A as a phenyl ring.  The structures from page 82-91 do not show a variety of R1 structures in combination with (I) having a common property.  This rejection will be withdrawn if the claims are limited (I) in combination with R1 having the “A” ring wherein “A” is a phenyl ring.  

Maintained Rejections
Claim Rejection – Improper Markush
Claim Rejection – Improper Markush
Claims 1-14 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: In this case, the claims encompass dozens of distinct core structures which have no common substantial structural feature.  For example, the structure (I) is a two-ring structure and the various possible R1 groups contain at least two ring structures such that (I) can contain fewer atoms and/or have a lower molecular weight than R1 groups.  Still further, different R1 groups can have rings A and B which can be heterocycles or not, with each of A and B having multiple heteroatoms.  Further, A42-A57 in the specification on pages 82-91 show examples of a single R1 structure containing ring A as a phenyl ring.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Objections
Claims 1-2, 8, 10-11 are objected to because of the following informalities:  The claims contain multiple capital letters:  “Ring”, “For”, etc. Appropriate correction is required.

Conclusion
	The elected specie is allowed.  
The combination of (I) with R1 where R1 is selected from the ring system containing “A” and where “A” is a phenyl ring is allowed.  If Applicant amends to this scope and files an AFP 2.0, this amendment will be entered after final.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622